Citation Nr: 1744853	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-51 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from October 1961 to August 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2014 and March 2015 and rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

With regard to service connection for his claimed ulcers and hemorrhoids, the Veteran has not yet been afforded VA examinations.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While there is no record of ulcers or hemorrhoids in service due to the service treatment records being unavailable, the Veteran has reported stomach pain in service, and that he underwent surgery soon after service for his ulcers.  The Veteran is competent to give evidence about what he experienced in service that is subject to lay subject to lay observation, including stomach pain and having surgery.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed stomach ulcers and hemorrhoids.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed stomach ulcers.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

After reviewing the claims file, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's stomach ulcers began in or are etiologically related to any incident of the Veteran's military service. 

Review of the whole file is required, as is a detailed rationale; however, the examiner should specifically address:

(i) The Veteran's statements on his October 2016 VA Form 9 that he was treated for stomach pain in service; and  

(ii) His February 2013 submission of a photograph which the Veteran states shows his residuals of ulcer surgery right after service. 

A rationale should be provided for all opinions. 

2.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed hemorrhoids.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

After reviewing the claims file, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hemorrhoids began in or are etiologically related to any incident of the Veteran's military service. 

Review of the whole file is required, as is a detailed rationale; however, the examiner should specifically address:

(i)  The Veteran's statements on his October 2016 VA Form 9 that he was treated for hemorrhoids in service; and 

(ii)  The Veteran's statements on his April 2015 Notice of Disagreement that he suffered from hemorrhoids for years.  

A rationale should be provided for all opinions. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


